Citation Nr: 0420127	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence was submitted to reopen 
a claim of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Roy E. Williams, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Louis, Missouri.  The veteran appeared before 
the undersigned Veterans Law Judge at a hearing at the RO in 
March 2004.


FINDINGS OF FACT

1.  The RO, in an April 1997 rating decision, denied an 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss and denied a claim of 
entitlement to service connection for tinnitus.  The veteran 
was notified of that decision and of his appellate rights and 
procedures in April 1997; he did not appeal that decision.

2.  The additional evidence submitted since the April 1997 
rating decision is new, relevant and directly relates to the 
claims of service connection for bilateral hearing loss and 
tinnitus.

3.  There is competent medical evidence of record relating 
the veteran's bilateral hearing loss and tinnitus to military 
service.





CONCLUSIONS OF LAW

1.  The April 1997 RO rating decision denying the reopening 
of the claim of service connection for bilateral hearing loss 
and denying service connection for tinnitus is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).

2.  The evidence received subsequent to the April 1997 RO 
rating decision is new and material, and the claims of 
service connection for bilateral hearing loss and tinnitus 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003).

3.  Resolving doubt in the veteran's favor, bilateral hearing 
loss was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).

4.  Resolving doubt in the veteran's favor, tinnitus was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this case, the RO in the November 2001 rating decision 
determined that new and material evidence has been submitted 
to reopen the claims of service connection for bilateral 
hearing loss and tinnitus; the Board agrees.  38 C.F.R. 
§ 3.156.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The veteran's service medical records reflect that on a 
November 1950 pre-induction examination, whispered voice 
testing was 15/15 bilaterally.  In December 1952, he was 
injured by an enemy aerial bomb explosion and sustained 
wounds to the left arm, chest and scrotum.  On a June 1953 
physical examination, the purpose of which was to meet the 
physical examination board, whispered voice testing was 15/15 
bilaterally.  On a January 1954 re-evaluation physical 
examination, a June 1955 re-evaluation physical examination, 
and a January 1957 re-evaluation physical examination, 
whispered voice testing was 15/15 bilaterally and spoken 
voice testing was 15/15 bilaterally.
 
VA medical records reflect that in January 1984, it was noted 
that the veteran had had a hearing loss for several years.  
He underwent audiological testing, the results of which are 
uninterpreted.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
The assessment was mild-to-moderately-severe sensorineural 
hearing loss in both ears.

In a May 2001 statement, Ms. Facteau, a hearing instrument 
specialist, reported that she first saw the veteran in 
February 1993, at which time he reported that he had been 
experiencing hearing loss and wearing hearing aids for many 
years.  She said that the veteran stated that he had been hit 
by shrapnel during the Korean War.  She opined that even 
though no shrapnel was embedded in the head area, the force 
of the exploding bomb could be responsible for his 
sensorineural hearing loss.  She indicated that it had been 
documented in numerous studies that sound levels of the 
intensity of an exploding bomb can and do cause permanent 
damage to hearing.

The veteran underwent a VA audiological examination in 
October 2001.  He reported that after he regained 
consciousness from the in-service shrapnel wound, he could 
not hear and had tinnitus in both ears.  He stated that most 
of the tinnitus was gone, but that he still heard a noise in 
his left ear that sounded like a high-pitched pressure air 
leak.  He indicated that he had had some hearing recovery 
since the incident, but that a complete recovery of his 
hearing did not occur.  He denied any history of occupational 
noise exposure since active service or any history of 
recreational noise exposure, except for an occasional use of 
a chainsaw.  An audiogram reflects the following pure tone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
65
70
LEFT
60
70
70
75

Speech audiometry revealed speech recognition abilities of 72 
percent in the right ear and 64 percent in the left ear.  

The examiner noted the hearing testing results from service-
related physical examinations and that the veteran now had a 
significant bilateral hearing loss.  The examiner indicated 
that if the veteran had his current severity of hearing loss 
at the time of the examinations in 1950s, he definitely would 
not have been able to hear whispered voice or spoken voice.  
The examiner noted that since frequency-specific audiometric 
evaluations were not done at the time of the veteran's 
induction into or discharge from active service, exact 
determinations of any changes in his hearing as a result of 
military service cannot be ascertained.  The examiner 
concluded that the veteran did not have his current level of 
hearing impairment at the time of discharge from active 
service and that his hearing was significantly better in 
1953.  The examiner opined that the veteran's hearing loss 
was most likely not related to active service. 

In an October 2002 statement, an associate of the veteran 
stated that he had known the veteran since 1950 or 1951 and 
that his hearing had gotten worse since he returned from 
service in the Korean War.

In a November 2002 addendum, the VA examiner noted that 
tinnitus is usually associated with nerve loss, and opined 
that the veteran's tinnitus was not related to active service 
because his tinnitus was related to the hearing loss that 
occurred after active service.

In a March 2004 statement, Dr. Krenning noted that the 
veteran reported that when he regained consciousness from the 
in-service bomb explosion, he noticed an immediate onset of 
tinnitus and hearing loss.  Dr. Krenning noted that according 
the veteran's service medical records, he "passed the 
whisper test" on three occasions.  Dr. Krenning, however, 
indicated that the whisper test is a poor substitute for a 
formal audiological evaluation.  The doctor indicated that 
the veteran had denied any persistent noise exposure since 
his active service other than brief, intermittent use of a 
chainsaw.  Dr. Krenning noted that an audiogram completed in 
1983 revealed a mild-to-severe sensorineural hearing loss.  
The doctor stated that close, sudden, loud noise exposure is 
a well-known and probable cause of hearing loss due to trauma 
of the sensory hair cells in the cochlea.  Dr. Krenning 
opined that it is probable that the veteran's hearing loss 
was instigated by the bomb-blast injury in 1952.

At the March 2004 hearing, the veteran testified that he had 
difficulty hearing after the in-service bomb blast and that 
he had had a noise in his ears for the past 52 years, which 
sounded like a high-pressure air leak.  He indicated that he 
worked in a sawmill after service for a while, but that he 
frequently wore earplugs at that job.  The representative 
stated that Dr. Krenning's opinion was based on review of the 
veteran's service medical records.

The VA audiograms from 1990s reflect a bilateral hearing loss 
disability per 38 C.F.R. § 3.385.  The veteran has reported 
that he was exposed to noise while in service and that he had 
decreased hearing after the in-service bomb explosion.  The 
veteran is competent to report that on which he has personal 
knowledge - that is, what comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The Board has reviewed the probative evidence of record.  The 
October 2001 VA examiner, who opined that the veteran's 
hearing loss was not related to active service, reviewed the 
claims file and provided an explanation for his opinion.  
However, Dr. Krenning, who opined that the veteran's hearing 
loss was related to the in-service bomb explosion, also 
reviewed the medical evidence in the claims file.  
Additionally, Dr. Krenning noted that the whisper test is a 
poor substitute for a formal audiological evaluation.  Even 
the VA examiner noted that an exact determination of any 
changes in the veteran's hearing as a result of military 
service cannot be ascertained because frequency-specific 
audiometric evaluations were not done at the time of the 
veteran's induction into or discharge from active service.  
Also, Ms. Facteau indicated that the sound level from an 
exploding bomb could cause permanent hearing loss.  Thus, 
resolving doubt in the veteran's favor, the Board concludes 
that service connection is warranted for bilateral hearing 
loss.

The veteran has reported that he had had a noise in his left 
ear since the in-service bomb explosion, which he is 
competent to report.  Layno, 6 Vet. App. at 470.  The VA 
examiner indicated that the veteran's tinnitus was related to 
his hearing loss.  No VA or private medical professional has 
related to the tinnitus to another cause.  In light of the 
above determination granting service connection for bilateral 
hearing loss, the Board concludes that service connection is 
warranted for tinnitus.

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of the above issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.


ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened, and service connection 
for bilateral hearing loss is granted.

The veteran's claim of entitlement to service connection for 
tinnitus is reopened, and service connection for tinnitus is 
granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



